Citation Nr: 1727563	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-41 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability, to include on a secondary basis.

2. Entitlement to service connection for a left hip disability, to include on a secondary basis.

3. Entitlement to service connection for a right hip disability, to include on a secondary basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1991 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

These matters were most recently before the Board in September 2016.  At that time, the Board denied the Veteran's claims on the merits.  The Veteran disagreed with the denials and appealed to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the parties agreed that the Board did not provide adequate reasons and bases as to why the Veteran was not entitled to service connection for his low back and bilateral hip disabilities.  In an April 2017 Order, the Court granted the parties' Motion and remanded the claims for action consistent with the terms of the JMR.  The claims are now before the Board for appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties agreed that the January 2015 VA examination and accompanying negative nexus opinion was inadequate to support the Board's denial.  Specifically, the parties noted that while the January 2015 VA examination report did address the issue of direct service connection, the clinician failed to address whether the Veteran's low back and bilateral hip disabilities were aggravated by his service-connected bilateral knee disabilities.  Based on the findings in the JMR, additional remand is required for another examination.  The record reflects that the Veteran has had transportation issues in the past, which may affect his ability to attend another VA examination.  If that is the case, the entire claims file should be forwarded to a qualified clinician for an opinion based on the evidence of record. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with the appropriate examiner to assess the nature and etiology of his low back and bilateral hip disabilities.  The Veteran's complete claims file must be made available to the examiner.  If the Veteran is not available to attend the examination, the entire claims file should be forwarded to an appropriate clinician for an opinion based on the evidence of record.  The examiner should note that the claims file was reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any necessary tests and studies must be accomplished.  

Upon review of the record, the examiner should respond to the following:

a) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's low back disability was caused or aggravated by his service-connected bilateral knee disability?

b) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's bilateral hip disabilities were caused or aggravated by his service-connected bilateral knee disability?

The examiner should note that aggravation is defined as worsening of the underlying disorder beyond normal progression.

A complete rationale for all opinions expressed must be provided.

2. Upon completion of the development outlined above, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are denied, in whole or in part, prove the Veteran and his representative with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




